Citation Nr: 1759833	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of fractures to the right tibia and fibula with traumatic arthritis (right leg disability), rated as 30 percent disabling prior to July 2, 2014, and as 40 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the RO increased the Veteran's disability rating for a right leg disability from 30 to 40 percent disabling, effective July 2, 2014.  The Veteran testified before the Board in October 2017.

The issue of entitlement to service connection for the residuals of multiple falls secondary to the right leg disability was raised by the record in an October 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At his October 2017 hearing, the Veteran reported that he had recently been hospitalized for falls secondary to his right leg and right hip disability.  He also reported that he underwent physical therapy for his right knee and ankle at his home on a bi-weekly basis.  On remand, the Veteran should be given the opportunity to submit or identify the private records noted at his hearing.

Also on remand, and in light of his reported hospitalization, the Board finds that a new VA examination should be obtained to determine the current severity of his right leg disability.

Next, the Veteran contends that he is unemployable based upon his service-connected disabilities.  However, he currently does not meet the schedular percentage for the Board to consider a TDIU in the first instance.  Specifically, the Veteran is currently in receipt of a 40 percent combined rating until July 2, 2014, and a 50 percent combined rating thereafter, for his service-connected right leg disability, right hip disability, and residual right leg scar.

However, the evidence reflects that the Veteran accepted an early retirement from his position at the U.S. Postal Service due to his right leg disability in 2002, and has since been unable to fulfill employment expectations due to his ongoing weakness of the right leg.  In August 2016, a VA examiner opined that the Veteran's right knee and right ankle disabilities would limit his ability to perform repetitive climbing and squatting, as well as prolonged walking or standing.  The Veteran has reported that his right leg gives out and results in frequent falls that make it so that he cannot rely on his ability to walk.  Most of the time, he uses a cane or assistive device for walking, or a wheelchair.

In this case, the Veteran's service-connected disabilities significantly limit his ability to perform manual labor, including that of his prior employment.  Given his educational background and employment history, and the limitations of his service-connected disabilities, the Board finds that referral for extraschedular TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran submit authorization to release all pertinent private treatment records, to include from the Huguley Hospital from 2016 or 2017 related to his fall, or from his private physical therapist.  Attempt to obtain all identified records, and inform the Veteran if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right leg disability (to include findings pertaining to both the right knee and right ankle.)

The VA examiner should also assess the functional impairment caused solely by his service-connected disabilities (right leg disability of the tibia/fibula, knee, and ankle, right hip, and scar of the right knee).

The applicable clinician should review the file to be familiar with the Veteran's occupational and education history.  A complete rationale should accompany any opinion provided.

3.  Refer the issue of entitlement to TDIU to the Director of Compensation and Pension Service for extraschedular consideration for TDIU.

4.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





